Fourth Court of Appeals
                               San Antonio, Texas
                                       July 6, 2015

                                   No. 04-14-00263-CV

                         IN THE INTEREST OF H.O., a Child,

                From the 408th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2012-EM5-01553
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
    Appellant’s second motion for extension of time to file a motion for rehearing is
GRANTED. Appellant’s motion for rehearing, if any, is due on July 31, 2015.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court